Citation Nr: 1204688	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-43 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychosis.

3.  Entitlement to service connection of alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to July 1993. 

This appeal comes before the Board of Veterans' (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied claims seeking service connection for alcoholism and PTSD, and from a July 2003 rating decision, which denied service connection for mental illness. 

In February 2003, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record. 

These matters were previously before the Board, and adjudicated in a decision dated in June 2008.  In that decision, the Board denied service connection for each of the claims listed above. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in June 2009, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's June 2008 decision, and remanded these claims back to the Board for development consistent with the Joint Motion.  In November 2009, the Board remanded this appeal for additional evidentiary development to comply with the CAVC's June 2009 Order. 

In a March 2011 decision, the Board again denied the claims on appeal.  The Veteran appealed that decision to the CAVC.  In an Order dated in August 2011, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's March 2011 decision, and remanded these claims back to the Board for development consistent with the Joint Motion.  


Based on the instructions in the Joint Motion, the claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2009 remand, the Board requested that the RO request from the Social Security Administration (SSA), a copy of its initial decision finding the Veteran disabled and awarding him disability benefit.  The Board also requested that, if SSA could not comply with the request, it indicate why it could not comply, and whether the initial decision had been lost or destroyed.  

In April 2010, VA requested from SSA, "a copy of the initial decision finding the Veteran disabled and awarding him disability benefits.  We ask that if you cannot comply with the request, an explanation is provided, to include if the decision has been lost or destroyed."  VA's request included the heading, "NEGATIVE REPLY NEEDED."  However, it is unclear from review of the record precisely what response if any, VA received from SSA.  There is also no evidence that VA followed up with SSA in this regard.

The parties to the Joint Motion found that where the November 2009 Board remand ordered VA to obtain SSA's initial disability determination or a negative reply that such was unavailable, and VA obtained neither, VA did not substantially comply with the terms of the Board's November 2009 remand order.  A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand; thus, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See Joint Motion, at 3.

The parties to the Joint Motion also noted that VA did not comply with its duty to notify the Veteran of its inability to obtain the SSA records pursuant to 38 C.F.R. § 3.159(e).  Accordingly, the parties agreed that remand of the Veteran's claims was required for VA to make an additional request for the SSA records at issue here.  See Joint Motion, at 3.  

The parties to the JMR also agreed that a remand of the Veteran's PTSD claim was appropriate to address the potential application of the amended version of 38 C.F.R. § 3.304(f).  See Ervin v. Shinseki, 24  Vet.App 318, 326 (2011) (holding that where the "evidence includes a current diagnosis of PTSD but the Board denied the claim because there was no corroboration of the asserted stressor in serve, a remand is warranted').  See Joint Motion, at 4.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-01 (July 13, 2010).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran's reported in-service stressors include fear of being deployed to Saudi Arabia, constant military exercises using gas masks, constant discussion of dying in the desert of chemical weapons, and feeling that he was in "constant danger for [his] life while on night patrols on a high terror alert base. 

With respect to a PTSD diagnosis, the record shows a rule out diagnosis of PTSD and that it was noted that the Veteran "expressed some symptoms consistent with PTSD, which would be assessed in future sessions." The record also shows that in December 2007, a VA examiner, who did not examine the Veteran, stated that based his review of the Veteran's letters; the Veteran did not report any traumatic stressor that would meet criterion A for a PTSD diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA a copy of its initial decision finding the Veteran disabled and awarding him disability benefits. Request that, if SSA cannot comply with the request, it indicate why it cannot comply, and whether the initial decision has been lost or destroyed.  Any response should be associated with the claims file.  

If the response to such request is negative or if VA is otherwise reasonably certain that such records do not exist or that further efforts to obtain them would be futile, VA must provide the Veteran notice of such fact.  Such notice must include a description of the records VA was unable to obtain, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the Veteran's claims, and notice that the Veteran is ultimately responsible for providing the evidence. 

2.  The AOJ must comply with the Joint Remand and consider the amended provisions of 38 C.F.R. § 3.304.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


